The Opinion of the Court was delivered by Caton, J.*  The plaintiff in error with three others «was indicted for murder at the last October term of the Rock Island Circuit Court. Baxter filed his affidavit in the usual form, and prayed a change of venue out of the county. The Court ordered the venue to be changed to the county of Carroll, which does not join Rock Island, no objection appearing to have existed to any of the adjoining counties. To this order the defendant objected, and took an exception. The defendant having objected at the time to the venue being changed to Carroll, when there were nearer counties to which no objection appears to have existed, the Court erred in making that order. Consequently, all the- subsequent proceedings in the cause were erroneous. It is, therefore, unnecessary to review them at length. The judgment of the Circuit Court must be reversed, and the cause remanded to the county of Rock Island, where it properly belongs, after the reversal of the order changing the venue to Carroll county. That order being reversed, the cause will stand in that Court precisely as if no order had ever been made on that motion, and the defendant may press that motion to another decision, or withdraw it and interpose another, as he may be advised. As the question may arise on a subsequent trial, it may not be improper for us to express an opinion upon the admissibility of the record of the- conviction of the others with whom the defendant was indicted for the murder. We think that record might have been proper. Under our statute, an accessory may he indicted and punished as principal, and in such a case it would be necessary for the prosecution to make out the guilt of the principal, before the jury could find the defendant guilty of the murder by being accessory to it. In such a case, according to the common law rule, it would be competent for the prosecution to establish that fact prima facie by the production of the record of their-conviction. Judgment reversed.  Wilson, C. J. did not sit in this case.